Deen, Judge,
dissenting. I concur in Divisions 2 and 3 of the majority opinion, but dissent as to Division 1.
Where a petition in a negligence case fails to set forth facts from which it appears that the defendant was negligent or that his negligence was the proximate cause of the plaintiff’s injuries, the petition is subject to general demurrer. Goodrum v. Jenkins, 91 Ga. App. 377 (85 SE2d 633). The allegations of the pleader must be construed against her, and while facts well pleaded are taken as admitted, the conclusions of the pleader unsupported by any factual statement will not be. Ford v. S. A. Lynch Corp., 79 Ga. App. 481 (54 SE2d 320); Dowling v. Southwell, 95 Ga. App. 29 (96 SE2d 903); Belch v. Sprayberry, 97 Ga. App. 47 (101 SE2d 870). And see, as to allegations of negligence, Cox v. Norris, 70 Ga. App. 580 (2) (28 SE2d 888).
Judged by these standards, it appears from the allegations of the petition that the negligence of Woods was the sole proximate cause of the plaintiff’s injuries. His automobile “was driven from the eastbound or southerly lanes of traffic across the center line of said public highway and into the left side of said vehicle in which plaintiff was a passenger with great force, severely damaging the said automobile.” The car in which the plaintiff was riding was at the time (construing the petition in the light of its omissions as well as its averments) being driven in the opposite direction, at a proper speed, and its driver was violating no law.
The plaintiff’s petition alleged that she was a passenger in a taxicab which was proceeding westwardly in the outside or curb lane of a 58-foot, 4-lane street within the city limits of Athens; that defendant Woods, on the business of defendant Carteaux, drove his car from the inside lane of traffic proceed*312ing in the opposite direction across the center line of the highway and into the taxicab in which she was riding. Woods negligently failed to control the speed of his automobile, turned it left to enter a driveway before such movement could be made with reasonable safety; failed to stop before colliding with the taxicab and failed to observe the taxicab before making the left turn into the driveway.
Crane is alleged to have been negligent in (a) failing to avoid the collisions; (b) failing to drive at a reduced speed when weather and highway conditions posed a special hazard; failing to keep his vehicle under control so as to stop it before running over the curb and into a tree after being hit; failing to “use his eyesight and vision” and to “observe and see the movements of the vehicle operated by Woods” before colliding with it. Crane and the taxicab company demurred on the ground that the petition shows on its face that the negligence of Woods was the sole proximate cause of the collision which demurrers were overruled.
It must be assumed from the petition that the weather was clear, the road was straight, and there were no traffic hazards. Rogers v. Johnson, 94 Ga. App. 666, 679 (96 SE2d 285). Therefore, the allegation that Crane was negligent in failing to drive his vehicle at an appropriately reduced speed “when special hazard existed with respect to other traffic by reason of weather and highway conditions” must be disregarded. Negligence in failing to avoid colliding with a vehicle alleged to have been driven across the center line of the street into his vehicle is also a conclusion, it not'being shown how this act could have been avoided. In view of affirmative allegations that Crane’s taxi was hit on the left side with great force at a time when it was traveling in the curb lane, the conclusion that Crane was negligent in not stopping before he hit the curb and a tree on the other side of the curb is unsupported by facts. “Failing and neglecting to use his eyesight and vision” to avoid the collision, the curb, and the tree, are allegations falling into the same conclusory category.
It is my opinion that it was error to overrule the demurrer of the appellants.